Citation Nr: 0709505	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  04-12 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for a shrapnel wound of 
the right foot.

3.  Entitlement to service connection for a shrapnel wound of 
the upper chest.

4.  Entitlement to service connection for bilateral foot 
fungus.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from May 1968 until May 1970.  
His Form DD 214 does not indicate that he was awarded the 
Purple Heart, despite his claims of shrapnel wound residuals.  
He did receive the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Los 
Angeles, California.


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy.

2.  The competent evidence does not demonstrate any current 
findings of malaria, in either active or inactive form.

3.  The competent evidence does not demonstrate any current 
residuals of a shrapnel wound of the right foot.

4.  The competent evidence does not demonstrate any current 
residuals of a shrapnel wound of the upper chest.

5.  The competent evidence does not demonstrate that any 
currently diagnosed skin or fungal disabilities of the 
bilateral feet are causally related to active service. 


CONCLUSIONS OF LAW

1.  Malaria was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2006).

2.  A shrapnel wound of the right foot was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006).

3.  A shrapnel wound of the upper chest was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006).

4.  Bilateral foot fungus was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of an April 2005 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  Such notice did not inform the veteran of the law 
pertaining to disability ratings or effective dates.  
However, because the instant decision denies the veteran's 
service connection claims, no disability evaluation or 
effective date will be assigned.  As such, there can be no 
possibility of any prejudice to the veteran.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Additionally, the claims file contains the 
veteran's statements in support of his claim, to include 
testimony provided at a July 2006 hearing before the 
undersigned.  His wife also offered testimony at that time.  

At the July 2006 hearing, the veteran expressed his belief 
that some of his service records may be outstanding.  He 
believed that records may be missing because service number 
had at times been recorded as his social security number and 
at other times had been listed as a different, 8-digit 
identifier.  In this regard, it is noted that the veteran's 
DA Form 20 shows that an 8-digit identifier was crossed out 
and replaced with the veteran's social security number.  
However, from this fact alone, there is no reason to assume 
that records are missing.  The veteran also reported, in an 
attachment to his substantive appeal, that his records on the 
VA computer showed an incorrect social security number.  
However, the social security number indicated on the 
veteran's April 1970 separation examination and on his DA 
Form 20 were both correct.  Finally, it is observed that the 
separation examination did not indicate any disability to 
suggest that additional treatment reports are outstanding.  
Rather, in-service treatment records dated from 1968 through 
1970 are associated with the claims folder.  There are no 
obvious chronological gaps in the dates of these records.

On the facts of this case, it is not clear that further 
development would serve any useful purpose.  Rather, it is 
quite possible that such development would only result in 
imposing additional burdens on VA with no benefit flowing to 
the veteran.   See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As 
such, the VCAA duty to assist does not require any further 
development here.

Further regarding the duty to assist, it is noted that the 
veteran has not been afforded VA examinations as to the 
disabilities on appeal.  In this regard, the law holds that 
VA will provide a medical examination which includes a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2006).  An examination is 
deemed "necessary" if the evidence of record (lay or medical) 
includes competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  
38 U.S.C.A. §5103A(d)(2).  

In the present case, the post-service medical records do not 
show complaints or treatment referable to malaria or shrapnel 
wounds.  Moreover, while the veteran has received treatment 
for skin problems of the feet, such treatment occurred 
several decades following discharge from service and no 
competent evidence relates the current disability to active 
service.  For these reasons, it is determined that an 
examinations are not necessary under 38 U.S.C.A. 
§5103A(d)(2).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The veteran is claiming entitlement to service connection for 
malaria, shrapnel wounds of the right foot and upper chest, 
and for bilateral foot fungus.

At the outset, with respect to the malaria claim, the Board 
has considered presumptive service connection on the basis of 
a tropical disease pursuant to 38 C.F.R. § 3.309(b).  
However, in order for the presumption to operate, such 
disease must become manifest to a degree of 10 percent or 
more within 1 year from the date of separation from service.  
See 38 C.F.R. § 3.307(a)(4).   As the evidence of record 
fails to establish any documented clinical manifestations of 
malaria within the applicable time period, the criteria for 
presumptive service connection on the basis of a tropical 
disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection.  

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2006).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury."  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden typically cannot be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  With respect to the 
veteran's malaria and shrapnel wound claims, no current 
disability is demonstrated.  Indeed, the post service VA 
outpatient reports show no complaints or treatment with 
respect to malaria or shrapnel wounds of the right foot or 
upper chest.  The veteran did report three malaria attacks at 
his July 2006 hearing before the undersigned.  He stated that 
the last attack occurred in 2001.  While he claimed that a VA 
doctor observed him at the time of his symptoms, this is not 
documented in the outpatient treatment records.  Treatment 
for shrapnel wounds of the right foot and upper chest are 
also not demonstrated.  The post-service records instead 
primarily revealed physical therapy for tetraplegia that was 
incurred in a post-service body surfing accident in 2000.  
Those records also showed treatment for carpal tunnel 
syndrome.  

Based on the foregoing, a grant of service connection for 
malaria and for shrapnel wounds of the right foot and upper 
chest must be denied.  Indeed, in the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Board acknowledges the veteran's receipt of the Combat 
Infantry Badge (CIB).  On the basis of such decoration, it is 
established that he engaged in combat with the enemy.  

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "The Secretary shall accept as sufficient 
proof of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (2006).  However, the United States Court of Appeals 
for Veterans Claims (the Court) has further held that 38 
U.S.C.A. § 1154(b) can be used only to provide a factual 
basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996). Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A veteran must still 
generally establish his claim by competent medical evidence 
tending to show a current disability and a nexus between that 
disability and those service events.  See Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).  In Kessel v. West, 13 Vet. App. 9 
(1999), the Court affirmed that the 38 U.S.C.A. § 1154(b) 
presumption only relates to the question of service 
incurrence, it does not relate to questions of whether the 
veteran has a current disability or whether there was a nexus 
between the in- service event and the current disability.

Based on the foregoing, the absence of current malaria and 
shrapnel wound disabilities precludes an award of service 
connection, despite the veteran's combat status in the 
present case.  

With respect to the veteran's claim of entitlement to service 
connection for bilateral foot fungus, VA clinical records 
dated in March 2002 show care for a right foot ulcer.  
Additionally, VA outpatient records dated in June 2003 and 
July 2003 show treatment for bilateral foot sores.  
Therefore, a current disability is demonstrated
and the first element of a service connection claim is 
satisfied as to this issue.  

With respect to the second element of service connection, 
that of in-service incurrence, the veteran stated at his July 
2006 hearing that he experienced fungus of the feet as soon 
as he arrived in Vietnam.  He remarked that he was in a 
swampy area and that his feet were always in the water.  
Regarding symptomatology, his toes would crack and he had 
sores around the foot and ankle area.  He stated that the 
sores continued after service, up to the present day.

Again, as the veteran here was awarded the CIB, he is deemed 
to have combat status.  Therefore, his own statements are 
sufficient to initially establish in-service incurrence of 
bilateral foot fungus.  See 38 U.S.C.A. § 1154(b).  Moreover, 
the record does not contain clear and convincing evidence to 
rebut the presumption.  
However, as will be discussed below, the remaining 
requirement necessary to establish service connection has not 
been met.  

The post-service medical evidence does not demonstrate any 
treatment or findings referable to a skin disability of the 
feet until 2002, more than three decades after the veteran's 
discharge from active service.  Absent a demonstration of 
continuity of symptomatology, the inception of post-service 
treatment is too remote from service to be reasonably related 
to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Moreover, no competent evidence relates the current 
foot problems to active service.  Therefore, although the 
veteran's combat status allows for the conclusion that the 
veteran experienced bilateral foot fungus in service, the 
evidence of record does not support that the current 
disability is causally related to the in-service symptoms 
described by the veteran.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for malaria is denied.

Service connection for a shrapnel wound of the right foot is 
denied.

Service connection for a shrapnel wound of the upper chest is 
denied.

Service connection for bilateral foot fungus is denied.





____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


